Citation Nr: 1606612	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-08 170	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, A. N. 


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to December 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2008, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  In August 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge (VLJ).  Transcripts of those hearings are associated with the claims file.

These matters were previously before the Board in March 2014, September 2014, and July 2015.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As will be discussed below, the Board finds that there has not been substantial compliance with the Board's prior directives.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board finds that there has not been substantial compliance with the July 2015 remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, the development specified in the Board's prior remand must be conducted prior to adjudication.
The July 2015 remand directed the AOJ to obtain updated private treatment records and an adequate VA opinion addressing the etiology of the Veteran's diagnosed eye disabilities.  

With regard to private treatment records, in September 2015, the Veteran submitted a completed VA Form 21-4142 authorizing VA to obtain private treatment records from his optometrist, Dr. Said.  While various letters from Dr. Said were submitted by the Veteran, to date VA has not acted upon the Veteran's authorization and requested complete treatment records from Dr. Said.  Accordingly, on remand, the AOJ should obtain all outstanding treatment records from Dr. Said. 

With regard to the July 2015 remands directive to provide the Veteran a VA examination, the Veteran was provided a VA examination in October 2015.  However, the Board finds the examination report and ensuing opinions are inadequate for adjudicating the claim.

The July 2015 remand directed that the examiner identify all the applicable eye disabilities present during the pendency of the appeal.  It further instructed that the examiner should reconcile his or her diagnoses with the diagnoses of record and provide a full explanation if, in that examiner's opinion, any disability diagnosed during the pendency of the appeal was inaccurate.  The examiner diagnosed the Veteran with glaucoma, noted the Veteran's assertions regarding amblyopia, but did not acknowledge or address any of the other diagnoses of record, to include refractive error, nasal depression of the right eye field, unexplained decrease in visual acuity, and visual field constriction.  Additionally, with regard amblyopia, the examiner did not render a conclusive diagnosis.  Rather, the examiner noted that the only way to achieve a conclusive and unimpeachable answer to the existence of the Veteran's claimed eye disabilities was to perform an electroretinography (ERG), visually evoked potentials (VEP), and MRI of the visual neurological pathways.  Although the July 2015 remand directed that any indicated diagnostic tests or studies should be accomplished, the examiner did not conduct the tests he identified as warranted or explain why these tests could not be performed. 

With regard the inconclusive diagnosis of amblyopia, the examiner stated that if his amblyopia truly exists, it did not occur during service.  The examiner explained that amblyopia was a condition incurred during childhood development and therefore did not occur during service.  The examiner further stated that the condition does not progress after neurological maturity and as such, it was not aggravated by the Veteran's service.  Initially, the Board notes that the examiner did not clearly indicate whether amblyopia was present during the pendency of the appeal.  Additionally, in addressing the etiology of the Veteran's amblyopia, the examiner applied that incorrect legal standard.  As stated in the July 2015 remand, the applicable standard is whether it clearly and unmistakably preexisted service and, if so, whether it clearly and unmistakably was not aggravated by service.  The examiner's opinion does not provide sufficient information for the Board to apply the correct legal standard.  Accordingly, the opinion is inadequate.  

With regard to the Veteran's refractive error, the July 2015 remand directed the examiner to opine whether it was due to a superimposed disease or injury during service.  The examiner did not address the etiology of the Veteran's refractive error.  

In light of the above deficiencies, the Board finds that examination report and opinion are inadequate for adjudicating the claim.  As such, another remand is necessary.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007). 

Lastly, the Board notes that the record indicates that the Veteran receives ongoing VA treatment for his eye symptomology.  Accordingly, on remand any updated private and VA treatment records should be associated with the record.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records from July 2015 to present.

2.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, in order to secure any updated private treatment records pertaining to his eye disabilities.  The RO must make two attempts to obtain complete treatment records from Dr. Said, and any other private records identified, unless the first attempt demonstrates that any further attempt would be futile.  If private records are identified but not obtained, the notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Thereafter provide the Veteran a VA examination to assess the nature and etiology of any eye disabilities.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  Any indicated diagnostic tests and studies, to include ERG, VEP, and an MRI of the visual neurological pathways must be accomplished.  If the examiner finds any of these tests are unnecessary, he or she must reconcile his or her opinion with the October 2014 examiner's statement and provide a detailed rationale stating why the tests are unnecessary or could not be performed.  Thereafter, the examiner should address the following:

a.  Identify all applicable eye disabilities present during the pendency of the appeal, to include glaucoma, nasal depression of the right eye field, unexplained decrease in visual acuity, visual field constriction, amblyopia, blepharochalasis, pinguecula, astigmatism, presbyopia, optic atrophy, and cataracts.
In so opining, the examiner should reconcile his or her diagnoses with the diagnoses of record.  If the examiner finds that any of the above diagnoses have not been present during the appeal period, a full explanation should be provided.

The examiner should comment on the ERG, VEP, and an MRI of the visual neurological pathways results provided by the Veteran in November 2015.

b.  For each diagnosed eye disability, the examiner should state whether it is at least as likely as not (50 percent or greater degree of probability) that the diagnosed disability initially manifested during service or is otherwise etiologically related to active service. 

In so opining, the examiner should address the private treatment records and opinions, treatise evidence, lay statements of record, and the Veteran's service treatment records, to include the Veteran's August 7, 1967, October 9, 1967, and October 11, 1967, October 26, 1967 eye evaluations, November 1967 report of medical examination, November 1967 medical evaluation board, and December 1967 physical evaluation board. 

c.  With regard to the Veteran's refractive error, the examiner should state whether it is at least as likely as not (50 percent or greater degree of probability) that any increase in the Veteran's refractive error was due to a superimposed disease or injury during service.

In so opining, the examiner should address the private treatment records and opinions, treatise evidence, lay statements of record, and the Veteran's service treatment records, to include the Veteran's August 7, 1967, October 9, 1967, and October 11, 1967, October 26, 1967 eye evaluations, November 1967 report of medical examination, November 1967 medical evaluation board, and December 1967 physical evaluation board. 

d.  State whether the Veteran's amblyopia is a congenital or developmental defect or an acquired disorder.

e.  If the Veteran's amblyopia is a congenital or developmental defect, state whether it is at least as likely as not (i.e. a 50 percent probability or more) that it was subject to a superimposed disease or injury during military service that resulted in increased disability.

f.  If amblyopia is not a congenital or developmental defect:

i.  State whether the Veteran's amblyopia condition clearly and unmistakably preexisted service.  

ii.  If it did clearly and unmistakably preexist service, state whether it was clearly and unmistakably not aggravated by service.  In other words, was any increase clearly and unmistakably due to the natural progression of the disability?

In so opining, the examiner should address the private treatment records, treatise evidence, lay statements of record, and the Veteran's service treatment records, to include the July 31, 1967 report of medical history and report of medical examination, the November 1967 report of medical examination, November 1967 medical evaluation board, and December 1967 physical evaluation board. 

The examiner is instructed that the term clearly and unmistakably requires that the evidence be obvious, manifest, and undebatable.  Cotant v. Principi, 17 Vet. App. 116 (2003).

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

g.  The examiner must provide a complete rationale for all opinions offered in the examination report.  

4.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).









_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



